


Exhibit 10.17

 

PANAMSAT CORPORATION ANNUAL INCENTIVE PLAN 2000

Amended and Restated as of July 28, 2004

 

 

SECTION 1.  ESTABLISHMENT AND PURPOSE

 

1.1  Establishment of the Plan.  PanAmSat Corporation, a Delaware corporation,
hereby establishes an annual incentive compensation plan to be known as the
PanAmSat Corporation Annual Incentive Plan 2000.  The Plan permits the awarding
of annual cash bonuses to Employees of the Company, based on the achievement of
pre-established performance goals.

 

Upon approval by the Board of Directors, subject to approval by the shareholders
of the Company, the Plan shall become effective as of January 1, 2000 and
continue until December 31, 2005, as set forth in Section 10.

 

1.2  Purpose.  The purposes of the Plan are (i) to provide competitive total
cash compensation opportunities based on corporate and individual performance,
(ii) to reinforce the communication of the Company’s mission, objectives and
goals, and (iii) to enhance the Company’s ability to attract, retain, and
motivate the highest caliber employees.

 

The purposes of the Plan shall be carried out by the payment to Participants of
annual incentive cash awards, subject to the terms and conditions of the Plan. 
The Plan also is intended to secure the full deductibility of incentive awards
payable to the Executive Officers. All compensation payable under this Plan to
Executive Officers is intended to be deductible by the Company under Section
162(m) of the Code.

.

SECTION 2.  DEFINITIONS

 

As used in the Plan, the following terms shall have the meanings set forth below
(unless otherwise expressly provided).

 

“Award Opportunity” means the various levels of incentive awards which a
Participant may earn under the Plan, as established by the Committee pursuant to
Section 5.1.

 

“Base Salary” shall mean the regular base salary earned by a Participant during
the Plan Year prior to any salary reduction contributions made to the Company
Retirement Savings Plan or any other Company deferred compensation plans;
provided, however, that Base Salary shall not include awards under this Plan,
pay for unused accrued vacation, any bonus or profit sharing benefits, the
Company matching contribution under any plan providing such, overtime,
relocation allowances, severance payments, any premium allowances for overseas
service, moving allowances, or any other special awards as determined by the
Committee.

 

“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3 of
the General Rules and Regulations under the Exchange Act.

 

1

--------------------------------------------------------------------------------


 

“Board” or “Board of Directors” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board, provided that the
committee shall consist of two (2) or more individuals, appointed by the Board
to administer the Plan, pursuant to Section 3, who are “outside directors” to
the extent required by and within the meaning of Section 162(m) of the Code, as
amended from time to time.

 

“Company” means PanAmSat Corporation, a Delaware corporation (including any and
all subsidiaries), and any successor thereto.

 

“Disability” shall have the meaning ascribed to such term in the Company’s long
term disability plan.

 

“Effective Date” means the date the Plan becomes effective, as set forth in
Section 1.1 herein.

 

“Employee” means an employee of the Company who is recommended by the Chief
Executive Officer of the Company, and is approved by the Committee for
participation in the Plan, or is included in the Plan under administrative
guidelines adopted by the Committee.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Executive Officers” shall mean an executive officer as set forth in Section
162(m) of the Code or any other executive officer designated by the Committee
for purposes of exempting distributions under the Plan from Section 162(m)(3) of
the Code.

 

“Final Award” means the actual award earned during a Plan Year by a Participant,
as determined by the Committee at the end of such Plan Year.

 

“Financial” shall mean the corporate financial performance of the Company and
its subsidiaries.

 

“Non-financial” shall mean the non-financial performance of a specified segment
of the Company’s operations designated as such by the Chief Executive Officer
and approved by the Committee for purposes of the Plan, such as a business unit,
organizational unit, division or other such segmentation.

 

“Participant” means an Employee who is participating in the Plan pursuant to
Section 4.

 

2

--------------------------------------------------------------------------------


 

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d).

 

“Plan” means the PanAmSat Corporation Annual Incentive Plan 2000, as amended
from time to time.

 

“Plan Year” means the Company’s fiscal year, commencing on each January 1 and
ending on December 31.

 

“Retirement” means a termination of employment by a Participant on or after the
date on which such Participant attains age sixty-two; provided, however, that on
the date of such termination, the Company does not have grounds to terminate the
Participant’s employment for Cause.

 

“Target Incentive Award” means the award to be paid to a Participant when
performance measures are achieved, as established by the Committee.

 

SECTION 3.  ADMINISTRATION

 

The Plan shall be administered by the Committee.  Except with respect to the
matters that under Section 162(m) of the Code and Treasury Regulation Section
1.162-27(e) are required to be determined or established by the Committee to
qualify awards under the Plan as qualified performance-based compensation, the
Committee shall have the power to delegate to any officer or employee of the
Company the authority to administer and interpret the procedural aspects of the
Plan, subject to the Plan’s terms, including adopting and enforcing rules to
decide procedural and administrative issues.

 

The Committee shall be entitled to rely in good faith upon any report or other
information furnished to it by any officer or employee of the Company or from
the financial, accounting, legal or other advisers of the Company.  Each member
of the Committee, each individual designated by the Committee to administer the
Plan and each other person acting at the direction of or on behalf of the
Committee shall not be liable for any determination or anything done or omitted
to be done in good faith by him or by any other member of the Committee or any
other such individual in connection with the Plan, except for his own willful
misconduct or as expressly provided by statute, and to the extent permitted by
law and the bylaws of the Company, shall be fully indemnified and protected by
the Company with respect to such determination, act or omission.

 

Subject to the limitations set forth in the Plan, the Committee shall: (i)
select from the Employees of the Company, those who shall participate in the
Plan, (ii) grant Award Opportunities in such forms and amounts as it shall
determine, (iii) impose such limitations, restrictions, and conditions upon such
awards as it shall deem appropriate, (iv) interpret the Plan

 

 

3

--------------------------------------------------------------------------------


 

and adopt, amend, and rescind administrative guidelines and other rules and
regulations relating to the Plan, (v) make any and all factual determinations in
connection with the administration and interpretation of the Plan, (vi) correct
any defect or omission or reconcile any inconsistency in this Plan or in any
Award Opportunity granted hereunder, and (vii) make all other necessary
determinations and take all other actions necessary or advisable for the
implementation and administration of the Plan.  The Committee’s determinations
on matters within its authority shall be conclusive and binding upon all
parties.

 

SECTION 4.  ELIGIBILITY AND PARTICIPATION

 

4.1  Eligibility.  Each Employee (as defined in Section 2 herein) who is
recommended by the Chief Executive Officer of the Company to participate in the
Plan, and who is approved by the Committee, or is included in the Plan under
administrative guidelines adopted by the Committee, shall be eligible to
participate in the Plan for such Plan Year, subject to the limitations of
Section 7 herein.

 

4.2  Participation.  Participation in the Plan shall be determined annually by
the Committee based upon the criteria set forth in the Plan.  Employees who are
eligible to participate in the Plan shall be notified of the performance goals
and related Award Opportunities for the relevant Plan Year, as soon as
practicable.

 

4.3  Partial Plan Year Participation.  Except as provided in Section 9, in the
event that an Employee becomes eligible to participate in the Plan subsequent to
the commencement of a Plan Year, then such Employee’s Final Award shall be based
on the Base Salary earned as an eligible Employee, providing that the Employee
has participated in the Plan for at least three months.

 

4.4  No Right to Participate.  No Participant or other Employee shall at any
time have a right to participate in the Plan for any Plan Year, despite having
participated in the Plan during a prior Plan Year.

 

SECTION 5.  AWARD DETERMINATION

 

5.1  Performance Goals.  Prior to the beginning of each Plan Year, or as soon as
practicable thereafter (but in no event more than ninety days from the beginning
of such Plan Year), the Committee shall approve or establish in writing the
performance goals for that Plan Year.  For any performance period that is less
than twelve months, the performance goals shall be established before 25% of the
relevant performance period has elapsed.

 

Except as provided in Section 9, the performance goals may include, without
limitation, any combination of Financial, Non-financial and individual
performance goals.  Performance measures and their relative weight may vary by
job classification.  After the performance goals are established, the Committee
will align the achievement of the performance

 

4

--------------------------------------------------------------------------------


 

goals with the Award Opportunities (as described in Section 5.2 herein), such
that the level of achievement of the preestablished performance goals at the end
of the Plan Year will determine the amount of the Final Award.  Except as
provided in Section 9, the Committee also shall have the authority to exercise
subjective discretion in the determination of Final Awards, as well as the
authority to delegate the ability to exercise subjective discretion in this
respect.

 

The Committee also may establish one or more Company-wide performance goals
which must be achieved for any Participant to receive an award for that Plan
Year.

 

The performance period with respect to which awards may be payable under the
Plan shall generally be the Plan Year; provided, however, that the Committee
shall have the authority and discretion to designate different performance
periods under the Plan.

 

5.2  Award Opportunities.  Prior to the beginning of each Plan Year, or as soon
as practicable thereafter (but in no event more than ninety days from the
beginning of such Plan Year),  the Committee shall establish an Award
Opportunity for each Participant.  Such Award Opportunity shall vary in relation
to the job classification of each Participant. Except as provided in Section 9,
in the event a Participant changes job levels during a Plan Year, the
Participant’s Award Opportunity may be adjusted to reflect the amount of time at
each job level during the Plan Year.

 

5.3  Adjustment of Performance Goals.  Except as provided in Section 9, the
Committee shall have the right to adjust the performance goals and the Award
Opportunities (either up or down) during a Plan Year, to the extent permitted by
Code Section 162(m) and the regulations and interpretative rulings thereunder,
if it determines that external changes or other unanticipated business
conditions have materially affected the fairness of the goals and have unduly
influenced the Company’s ability to meet them.  Further, in the event of a Plan
Year of less than twelve (12) months, the Committee shall have the right to
adjust the performance goals and the Award Opportunities accordingly, at its
sole discretion.

 

5.4  Final Award Determinations.  At the end of each Plan Year, Final Awards
shall be computed for each Participant as determined by the Committee.  Except
as provided in Section 9, each individual award shall be based upon (i) the
Participant’s Target Incentive Award percentage, multiplied by his Base Salary,
(ii) the satisfaction of Financial, Non-financial and individual performance,
and (iii) the satisfaction of individual performance (if applicable).  Final
Award amounts may vary above or below the Target Incentive Award, based on the
level of achievement of the preestablished Financial, Non-financial, and
individual performance goals.

 

5.5  Limitations.  The amount payable to a Participant for any calendar year
shall not exceed $3,000,000.

 

 

5

--------------------------------------------------------------------------------


 

SECTION 6.  PAYMENT OF FINAL AWARDS

 

6.1  Form and Timing of Payment.  As soon as practicable after the end of each
Plan Year, the Committee shall certify in writing the extent to which the
Company and each Participant has achieved the performance goals for such Plan
Year, including the specific target objective(s) and the satisfaction of any
other material terms of the awards, and the Committee shall calculate the amount
of each Participant’s incentive award for the relevant period.  Final Award
payments shall be payable to the Participant, or to his estate in the case of
death, in a single cash payment, as soon as practicable after the end of each
Plan Year, after the Committee, in its sole discretion, has certified in writing
that the specified performance goals were achieved.

 

6.2  Payment of Partial Awards.  In the event a Participant no longer meets the
eligibility criteria as set forth in the Plan during the course of a particular
Plan Year, the Committee may, in its sole discretion, compute and pay a partial
award for the portion of the Plan Year that an Employee was a Participant.

 

6.3  Unsecured Interest.  No Participant or any other party claiming an interest
in amounts earned under the Plan shall have any interest whatsoever in any
specific asset of the Company.  To the extent that any party acquires a right to
receive payments under the Plan, such right shall be equivalent to that of an
unsecured general creditor of the Company.

 

SECTION 7.  TERMINATION OF EMPLOYMENT

 

7.1  Termination of Employment Due to Death, Disability, Retirement, or Transfer
to an Affiliate Not Included in the Plan.  In the event a Participant’s
employment is terminated by reason of death, Disability, Retirement, or transfer
to an affiliated company not participating in the Plan, the Final Award
determined in accordance with Section 5.4 herein shall be reduced to reflect
participation prior to such termination only.  The reduced award shall be based
upon the amount of Base Salary earned during the Plan Year prior to
termination.  In the case of a Participant’s Disability, the employment
termination shall be deemed to have occurred on the date the Committee
determines that the requirements of Disability have been satisfied.

 

The Final Award thus determined shall be payable as soon as practicable
following the end of the Plan Year in which employment termination occurred, or
sooner (except with respect to Executive Officers), as determined by the
Committee in its sole discretion.

 

 

7.2  Termination of Employment for Other Reasons.  In the event a Participant’s
employment is terminated for any reason other than death, Disability, Retirement
or transfer to an affiliated company not participating in the Plan (of which the
Committee shall be the sole judge), all of the Participant’s rights to a Final
Award for the Plan Year then in progress shall be forfeited.  However, the
Committee, in its sole discretion, may pay a partial award for the portion

 

 

6

--------------------------------------------------------------------------------


 

of that Plan Year that the Participant was employed by the Company, computed as
determined by the Committee.

 

SECTION 8.  RIGHTS OF PARTICIPANTS

 

8.1  Employment.  Nothing in the Plan shall interfere with or limit in any way
the right of the Company to terminate any Participant’s employment at any time,
nor confer upon any Participant any right to continue in the employ of the
Company.

 

8.2  Nontransferability.  No right or interest of any Participant in the Plan
shall be assignable or transferable, or subject to any lien, directly, by
operation of law, or otherwise, including, but not limited to, execution, levy,
garnishment, attachment, pledge, and bankruptcy.

 

SECTION 9.  EXECUTIVE OFFICERS

 

9.1  Applicability .  The provisions of this Section 9 shall apply only to
Executive Officers.  In the event of any inconsistencies between this Section 9
and the other Plan provisions, the provisions of this Section 9 shall control.

 

9.2  No Partial Plan Year Participation.  An Executive Officer who becomes
eligible after the beginning of a Plan Year may participate in the Plan for the
succeeding Plan Year.

 

9.3  Award Determination.  Prior to the beginning of each Plan Year, or as soon
as practicable thereafter, the Committee shall establish the Target Incentive
Award percentage for each Executive Officer and performance goals for that Plan
Year.  Performance goals to be used shall be chosen from among any combination
of the Financial and Non-financial performance goals set forth in Schedule A and
such individual performance goals as established by the Committee.  The
Committee may select one or more of the performance goals specified from Plan
Year to Plan Year which need not be the same for each Executive Officer in a
given year.

 

At the end of the Plan Year and prior to payment, the Committee shall certify in
writing the extent to which the performance goals and any other material terms
were satisfied.  Final Awards shall be computed for each Executive Officer based
on (i) the Participant’s Target Incentive Award multiplied by his Base Salary,
and (ii) Financial, Non-financial and individual performance (if applicable).

 

Final Award amounts may vary above or below the Target Incentive Award based on
the level of achievement of the pre-established Financial, Non-financial and
individual performance goals.

 

 

 

7

--------------------------------------------------------------------------------


 

9.4  Non-adjustment of Performance Goals.  Once established, performance goals
shall not be changed during the Plan Year.  Participants shall not receive any
payout when the Company or Non-financial segment (if applicable) does not
achieve at least minimum performance goals.

 

9.5 Discretionary Adjustments.  The Committee retains the discretion to
eliminate or decrease the amount of the Final Award otherwise payable to a
Participant.

 

9.6  Possible Modification.  If, on advice of the Company’s tax counsel, the
Committee determines that Code Section 162(m) and the regulations thereunder
will not adversely affect the deductibility for federal income tax purposes of
any amount paid under the Plan by applying one or more of Section 2, 4.3, 5.1,
5.2, 5.3 or 5.4 to an Executive Officer without regard to the exceptions to such
Section or Sections contained in this Section 9, then the Committee may, in its
sole discretion, apply such Section or Sections to the Executive Officer without
regard to the exceptions to such Section or Sections that are contained in this
Section 9.

 

SECTION 10.  AMENDMENT AND MODIFICATION

 

The Committee, in its sole discretion, without notice, at any time and from time
to time, may modify or amend, in whole or in part, any or all of the provisions
of the Plan, or suspend or terminate it entirely; provided, however, that no
such modification, amendment, suspension, or termination may, without the
consent of a Participant (or his or her beneficiary in the case of the death of
the Participant), reduce the right of a Participant (or his or her beneficiary,
as the case may be) to a payment or distribution hereunder to which he or she
has already earned and is otherwise entitled.

 

SECTION 11.  MISCELLANEOUS

 

11.1  Governing Law.  The Plan, and all agreements hereunder, shall be governed
by and construed in accordance with the laws of the State of Delaware.

 

11.2  Withholding Taxes.  The Company shall have the right to deduct from all
payments under the Plan any Federal, state, or local income and employment taxes
required by law to be withheld with respect to such payments.

 

11.3  Gender and Number.  Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

 

11.4  Severability.  In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

 

8

--------------------------------------------------------------------------------


 

11.5  Costs of the Plan.  All costs of implementing and administering the Plan
shall be borne by the Company.

 

11.6  Successors.  All obligations of the Company under the Plan shall be
binding upon and inure to the benefit of any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

9

--------------------------------------------------------------------------------


 

SCHEDULE A

 

 

                                                  Financial Performance Measures

 

 

Earnings before interest, taxes, depreciation, and amortization

 

Cash value added

 

Return on investment

 

Economic value added

 

Return on net assets

 

Earnings before interest and taxes

 

Return on invested capital

 

Profit before taxes

 

Return on equity

 

Net operating profit after taxes

 

Backlog — value of leases under contract before operation

 

Profit margin

 

Cash-flow return on investment

 

Revenue growth

 

 

 

                                              Non-Financial Performance Measures

 

Expense management

 

Customer satisfaction

 

Quality

 

Human resources management

 

Development and execution of strategic initiatives

 

 

10

--------------------------------------------------------------------------------

